NOTICE OF ALLOWANCE
Allowance in response to amendments filed on 8/22/2018. 
Claims 1 - 20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 - 20 are allowable over the prior art of record because the art of record does not disclose or suggest obvious to feed the first set of features into a generalized additive mixed effect (GAME) model, the GAME model producing a trained fixed effect portion and one or more trained random effects portions; for each subsequent time interval: retrain the fixed effect portion using fixed effect coefficients from a version of the fixed effect portion trained using data from the interval associated with time i-1 while converging on training data contained in the interval associated with time i'; for each of one or more random effects contained in the training data in the interval associated with time i:, reuse a version of a random effect portion from the GAME model trained using data from the interval associated with time i-1 if a number of data points corresponding to the random effect in the training data in the interval associated with time / does not transgress a first threshold, in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VAN DUSEN et al (US 2014/0075004) teaches a system and method for providing ttx-based categorization services and a categorized commonplace of shared information. Currency of the contents is improved by a process called conjuring/concretizing wherein users' thoughts are rapidly infused into the Map. As a new idea is sought, a goal is created for a search. After the goal idea is found, a ttx is concretized and categorized. The needs met by such a Map are prior art searching, competitive environmental scanning, competitive analysis study repository management and reuse, innovation gap analysis indication, novelty checking, technology value prediction, investment area indication and planning, and product technology comparison and feature planning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRANDON S COLE/Primary Examiner, Art Unit 2122